Per curiam.
This is a petition for reinstatement to membership to the Bar of this State.
Beckum was admitted to the State Bar in 1970, but in 1971 voluntarily surrendered his license to the State Bar of Georgia after he was convicted on three counts of embezzlement (falsifying bank records). He received a three-year prison sentence, which was suspended, and was placed on probation for three years. Beckum observed all- the conditions of probation, and was discharged in 1974. That same year he filed for reinstatement, but his application was denied.
In 1989, Beckum again filed a petition for reinstatement. The special master concluded he should be reinstated conditioned upon his successful taking and passing the Bar Examination in accordance with Rule 4-305 of the Rules and Regulations for the Organization and Government of the State Bar of Georgia.
On May 4, 1990, the Review Panel of the State Disciplinary Board approved and adopted the findings of fact and conclusions of law of the Special Master, and recommended that Beckum be reinstated as a member of the State Bar on passing the Bar Examination.
Rule 4-301 (d) of the Rules and Regulations for the Organization and Government of the State Bar of Georgia provides:
A petitioner for reinstatement shall proceed under the rules in effect at the time of the filing of the petition and the petition shall be considered under the rules then in effect without respect to the rules as they may have existed at the time of disbarment.
We find no merit to Beckum’s contention that requiring him to take the Bar Examination constitutes an improper retroactive application of Rule 4-305 which was not in effect at the time of his disbarment.
We have reviewed the record carefully and hereby approve the recommendation of the State Disciplinary Board. We therefore order that the petitioner be reinstated as an attorney licensed to practice law in the State of Georgia, conditioned upon his taking and passing the Bar Examination.

All the Justices concur, except Hunt, J., who dissents; Clarke, C. J., not participating.

*520Decided September 5, 1991.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
John N. Crudup, for Beckum.